DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Oshima (US 2008/0170090 A1).
Regarding claim 1:
	Oshima discloses a drive circuit for charging a printhead for ejecting drops of ink, the printhead having a capacitance, the drive circuit comprising:
	a power supply (“source potential” Vdd) comprising a first connection (high side of TrP) and a second connection (ground); and
	an inductor (inductor L) connected to the first connection of the power supply (Fig. 13),
	wherein the inductor is connected to a first drive connection of the printhead to provide a charge path for current to charge the capacitance (Fig. 13),
	wherein the second connection of the power supply is connected to a second drive connection of the printhead (Fig. 13), and
	wherein the drive circuit is configured to apply a plurality of charging voltage pulses to the inductor to provide a single charge of the capacitance for a single cycle of ink ejection from the printhead (Figs. 8-9).

Claim(s) 1-3, 5, and 20 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Wiget (US 5361013).
Regarding claims 1 and 20:
	Wiget discloses a drive circuit for charging a printhead for ejecting drops of ink, the printhead (2) having a capacitance, the drive circuit comprising:
	a power supply (3) comprising a first connection (3a) and a second connection (3b: Fig. 2); and
	an inductor (coil 25) connected to the first connection of the power supply (Fig. 2),
	wherein the inductor is connected to a first drive connection (22a) of the printhead to provide a charge path for current to charge the capacitance (Fig. 2),
	wherein the second connection of the power supply is connected to a second drive (22b) connection of the printhead (Fig. 2), and
	wherein the drive circuit is configured to apply a plurality of charging voltage pulses to the inductor to provide a single charge of the capacitance for a single cycle of ink ejection from the printhead (col. 6, lines 34-42 & Fig. 2).
Regarding claim 2:
	Wiget discloses all the limitations of claim 1, and also that the plurality of charging voltage pulses are provided within a time period for a single charge of the capacitance (col. 7, lines 7-26, col. 8, lines 13-15).
Regarding claim 3:
	Wiget discloses all the limitations of claim 1, and also that the drive circuit is configured to adjust a total on-time of the charging voltage pulses (via the “frequency of the signal 28a”: col. 7, lines 35-42).
Regarding claim 5:
	Wiget discloses all the limitations of claim 1, and also that the drive circuit is configured to adjust a time between the charging voltage pluses (via the “frequency of the signal 28a”: col. 7, lines 35-42).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Asaka et al. (US 6398331 B1)
Regarding claim 1:
	Asaka et al. disclose a drive circuit for charging a printhead for ejecting drops of ink, the printhead (10) having a capacitance, the drive circuit comprising:
	a power supply (64, 66) comprising a first connection and a second connection (Fig. 6); and
	an inductor (inductor L) connected to the first connection of the power supply (Fig. 6),
	wherein the inductor is connected to a first drive connection of the printhead to provide a charge path for current to charge the capacitance (Fig. 6),
	wherein the second connection of the power supply is connected to a second drive connection of the printhead (Fig. 6), and
	wherein the drive circuit is configured to apply a plurality of charging voltage pulses to the inductor to provide a single charge of the capacitance for a single cycle of ink ejection from the printhead (col. 5, lines 34-44 & Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penberth (US 2013/0194833 A1) in view of Shirotori (US 2002/0057936 A1).
Regarding claims 1 and 20:
	Penberth discloses a drive circuit for charging a printhead for ejecting drops of ink, the printhead having a capacitance (capacitive load 2: paragraph 23), the drive circuit comprising:
	a power supply (V1) comprising a first connection (input 3) and a second connection (ground terminal: Figure); and
	an inductor (inductance 6) connected to the first connection of the power supply (Figure),
	wherein the inductor is connected to a first drive connection of the printhead to provide a charge path for current to charge the capacitance (Figure),
	wherein the second connection of the power supply is connected to a second drive connection of the printhead (Figure).
	Penberth does not expressly disclose that the drive circuit is configured to apply a plurality of charging voltage pulses to the inductor to provide a single charge of the capacitance for a single cycle of ink ejection from the printhead.
	However, Shirotori discloses that the current capacity of the drive circuit can be made smaller by configuring the drive circuit to apply a plurality of charging voltage pulses (Fig. 5C) to an inductor (charging coil 22) to provide a single charge of a capacitance for a single cycle of driving from the printhead (paragraphs 67-68 & Fig. 5C).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Penberth’s drive circuit to include Shirotori’s charging process.
Regarding claim 7:
	Penberth’s modified drive circuit comprises all the limitations of claim 1, and Penberth also discloses that the drive circuit further comprises a first switching element (10) connected in series between the first connection of the power supply and a first connection of the inductor (Figure), wherein the first connection of the inductor is connected to the first connection of the power supply (Figure); and
	Shirotori also discloses a first switching element (23) connected in series between the first connection of a power supply and a first connection of the inductor (Fig. 4), wherein the first connection of the inductor is connected to the first connection of the power supply (Fig. 4).
Regarding claim 8:
	Penberth’s modified drive circuit comprises all the limitations of claim 7, and Shirotori also discloses that the drive circuit is configured to repeatedly close and open the first switching element to cause the power supply to provide the plurality of charging voltage pulses to the inductor (paragraph 67), and wherein when the first switching element is closed a charge path for current is provided to charge the capacitance through the inductor (paragraph 67 & Fig. 4).
Regarding claim 9:
	Penberth’s modified drive circuit comprises all the limitations of claim 1, and Penberth also discloses that drive circuit further comprises a first circuit element (one of  diodes 16, 18) that permits current flow in only one direction (Figure), wherein the first circuit element is connected in series between the second connection of the power supply and a first connection of the inductor (paragraph 24 & Figure), wherein the first connection of the inductor is connected to the first connection of the power supply (Figure), and wherein the first circuit element is configured to permit current flow only in the direction from the second connection of the power supply to the first connection of the inductor (Figure).
Regarding claim 10:
	Penberth’s modified drive circuit comprises all the limitations of claim 9, and Penberth also discloses that the first circuit element (16) is configured to provide a charge path for current from the inductor to charge the capacitance in between the plurality of charging voltage pulses (paragraph 29 & Figure).
Regarding claim 12:
	Penberth’s modified drive circuit comprises all the limitations of claim 9, and Penberth also discloses that the drive circuit is configured to enable a plurality of discharging voltage pulses to be applied to the inductor to provide a single discharge of the capacitance (through control of switch 12: paragraphs 29-30 & Figure).

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiget (US 5361013).
Regarding claim 4:
	Wiget discloses all the limitations of claim 1, but does not expressly disclose that the adjusting the total on-time, via the time between charging voltage pulses, of the charging voltage pulses is based on the capacitance of the printhead.
	However, Wiget do also disclose that the adjusting the total on-time of the charging voltage pulses via the time between charging pulese based on a desired potential difference between the capacitance charge and a control voltage (via the “frequency of the signal 28a”: col. 7, lines 35-42).
	Therefore, because Wiget controls the charging voltage pulses according to the charge of the capacitance, it would have been obvious to a person of ordinary skill in the art to then control the charging voltage pulses based on the capacitance of the printhead, since the printhead capacitance directly affects the amount of charge achieved with each pulse.

Allowable Subject Matter
Claims 11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853